David Lubin & Associates, PLLC 5 North Village Avenue Rockville Centre, New York 11570 October 22, 2009 Via Edgar and Federal Express Ms. Kate Tillen Assistant Chief Accountant Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 Mail Stop Re: Helix Wind, Corp. Form 10-K for the fiscal year ended December 31, 2008, filed February 10, 2009 Amendment No. 2 to Form 10-K for the fiscal year ended December 31, 2008, filed August 14, 2009 Amendment No. 1 to Form 10-Q for the quarterly period ended March 31, 2009 Form 10-Q for the quarterly period ended June 30, 2009 (File No. 000-52107) Dear Ms.
